Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 2/3/2021 regarding claim interpretation                                             under 35 U.S.C. 112(f) in claims 1 -5 have been fully considered and are persuasive. Thus, the 112(f) claim interpretation in claims 1-5 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments changing the terms “determination part” and “recording part” to the term “controller” changes and narrows the scope of the claim. It appears as if two different structural elements are now a single structural element. The control apparatus of the claimed invention is comprised of acquisition parts, a recording part, and a determination part, RAM, auxiliary storage apparatus, buffer memory, processor, and communication modules. Determination a timing at which the recording part records signals is mainly performed by the determination part of the control apparatus, and recording signals is also solely perform by the recording part of the control apparatus. Thus, changing the terms “determination part” and “recording part” which 
Applicant's arguments pertaining to claim 5 have been fully considered but they are not persuasive. In Kiribayashi, the safing sensor acquires acceleration information [0008], the main sensor detects acceleration of the vehicle in event of a crash [0008], the recording section records data including acceleration data in the event of a crash [0002] & [0006]. The condition in Kiribayashi is satisfied when calculation values for a safing sensor and the main sensor exceeds their respective predetermined thresholds [0019] & [0020], and when a detection result of another sensor value exceeds a predetermined thresholds [0021]. Once the condition is satisfied, the recording section starts recording vehicle information [0022]. The recording section in Kiribayashi can record a vehicle speed (acceleration) information [0025]. Based on the teaching of the prior art, the sensors acquire acceleration information, the recorder can record 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by in view of “Kiribayashi US 20130110354”.
Regarding claim 5, Kiribayashi teaches a control method, comprising: acquiring a 
first signal of a time series output from a first device ([0004] teaches “the acceleration information detected by the safing sensor”); determining a timing of recording the first signal based on a preset predetermined condition ([0020] teaches “(i) A safing calculation value exceeds the safing threshold value”; [0021] teaches “(ii) A detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder 6 is triggered to start recording”; [0025] teaches “the recorder 6 can record other vehicle information such as a vehicle speed”); recording a part of the first signal acquired ([0008] teaches “The safing sensor detects the acceleration”; 0022]; [0025] teaches “the recorder 6 can record other vehicle information such as a vehicle speed”) in the step of acquiring the first signal of the time series output from the first device ([0004] teaches “the acceleration information detected by the safing sensor”) according to the timing determined in the step of determining the timing of recording the first signal based on the preset predetermined condition ([0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder 6 is triggered to start recording”; [0025] teaches “the recorder 6 can record other vehicle information such as a vehicle speed”); acquiring a second signal output from a second device different from the first device ([0008] teaches “The main sensor detects acceleration of the vehicle in event of a crash”; [0018] teaches “The safing threshold value is smaller than the main threshold value. For example, the safing threshold value can be set to a deceleration ”; i.e. the acceleration signal detected by the main sensor includes crash related information and it is different from the signal detected by the safing sensor which only includes acceleration information); determining a timing at which starting recording the first signal based on the second signal ([0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder 6 is triggered to start recording”; [0008] teaches “The safing sensor detects the acceleration; the main sensor detects acceleration of the vehicle in event of a crash”; [0025] teaches “the recorder 6 can record other vehicle information such as a vehicle speed”; [0018] teaches “The safing threshold value is smaller than the main threshold value. For example, the safing threshold value can be set to a deceleration”; i.e. the accelerations detected by main sensor in the event of a crash is greater than and based on acceleration detected by the safing sensor); and determining the timing at which starting recording ([0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder 6 is triggered to start recording”) the first signal based on the timing at which the first signal satisfies the predetermined condition after the second signal acquired satisfies another predetermined condition ([0008] teaches “The safing sensor detects the acceleration; The main sensor detects acceleration of the vehicle in event of a crash”; [0020] teaches “(i) A safing calculation value exceeds the safing threshold value and a main calculation value exceeds the main threshold value”; [0021] teaches “(ii) a detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable 
over “Kiribayashi US 20130110354” in view of “Jeftic-Stojanovski US 20110290018”.

Regarding claim 1, Kiribayashi teaches “a control apparatus, comprising: 
a first signal of a time series output from a first device ([0004] teaches “the acceleration information detected by the safing sensor”; [0011] teaches “FIG. 2 is a diagram illustrating a period of time during which the data recording apparatus of FIG. 1 records data”); recording a part of the first signal acquired ([0008] teaches “The safing sensor detects the acceleration”; [0020] teaches “the recorder 6 can record other
vehicle information such as a vehicle speed”; [0022] teaches “the recorder 6 is triggered to start recording vehicle information”), the first signal based on a preset predetermined condition ([0020] teaches “(i) A safing calculation value exceeds the safing threshold value”; [0021] teaches “(ii) A detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied”); and acquiring a second signal output from a second device different from the first device ([0008] teaches “The main sensor detects acceleration of the vehicle in event of a crash”; [0018] teaches “The safing threshold value is smaller than the main threshold value. For example, the safing threshold value can be set to a deceleration”; i.e. the acceleration signal detected by the main sensor includes crash related information and it is different from the signal detected by the safing sensor which only includes acceleration information); a timing at which starts recording the first signal based on the second signal acquired ([0008] teaches “The safing sensor detects the acceleration; the main sensor detects acceleration of the vehicle in event of a crash”; [0018] teaches “The safing threshold value is smaller than the main threshold value. For example, the safing threshold value can be set to a deceleration ”; i.e. the accelerations detected by main sensor in the event of a crash is greater than and based on acceleration detected by the safing sensor); [0020] teaches “((i) A safing calculation value exceeds the safing threshold value, and a main calculation value exceeds the main threshold value”; [0021] teaches “(ii) a detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder (6) is triggered to start recording vehicle information”); the timing at which starts recording the first signal based on a timing at which the first signal satisfies the predetermined condition after the second signal satisfies another predetermined condition ([0018] teaches “The main sensor detects acceleration of the vehicle in event of a crash. The safing sensor detects the acceleration”; [0020] teaches “((i) A safing calculation value exceeds the safing threshold value, and a main calculation value exceeds the
main threshold value”; [0021] teaches “(ii) a detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied”).”
	Kiribayashi does not explicitly teach “a first interface”; and “a second interface”, and “a controller recording a part of the first signal acquired by the first interface, and the controller determining the timing at which the controller records the first signal”.
 	Jeftic-Stojanovski discloses “interfaces ([0174], Figure 1, #151; Figure 5, #144, #146; Figure 2, #147 &  #149); a controller ([0018], Figure 1, #155) recording a part of the signal acquired ([0018] teaches “the data recording means is responsive to the controller to record any data”, and the controller determining a timing at which the controller start recording ([0048] teaches “a controller for controlling recording of data resulting from the sensed acceleration, wherein the controller is adapted to determine, based on the sensed acceleration, whether or not to enable recording of the data”).”
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiribayashi in view of Jeftic-Stojanovski so that the controller will causes the recording part to record accelerations values (signals) detected by sensors, and the recorder will record information detected by the safing sensor and the main sensor when predetermined conditions are satisfied. By combining the teachings of Jeftic-Stojanovski and Kiribayashi, the controller apparatus will cause reliable events related information detected by sensors to be accurately recorded.

Regarding claim 2, the combination of Kiribayashi and Jeftic-Stojanovski teaches 
the claim invention as applied in Claim 1. Further, Kiribayashi teaches a timing at which starts recording ([0008] teaches “The safing sensor detects the acceleration”; [0020] teaches “(i) A safing calculation value exceeds the safing threshold value, and a main calculation value exceeds the main threshold value”; [0021] teaches “(ii) A detection result of another sensor (e.g., satellite sensor) mounted on the vehicle exceeds a predetermined threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied, the recorder 6 is triggered to start recording vehicle information”; [0025] teaches “the recorder 6 can record other vehicle information such as a vehicle speed”) the first signal based on a timing at which a value of the first signal acquired exceeds a predetermined threshold value ([0020] teaches “(i) A safing calculation value exceeds the safing threshold value”; [0022] teaches “when any one of the above two conditions (i) and (ii) is satisfied”).”
	Kiribayashi does not explicitly teach “a first interface”, and “the controller determines a timing at which the controller starts recording the first signal based on a timing at which a value of the first signal acquired by the first interface”.
	Jeftic-Stojanovski discloses “(interfaces [0174], Figure 1, #151; Figure 5, #144, #146; Figure 2, #147 &  #149;  #153); Jeftic-Stojanovski further discloses (“The data recording unit may record data from the rotational sensor(s)” [0249]; [0173]  teaches “the data recording unit to receive and record acceleration data on any other characteristic of the sensed acceleration”); the controller determines a timing at which the controller starts recording ([0048] teaches “a controller for controlling recording of data resulting from the sensed acceleration, wherein the controller is adapted to determine, based on the sensed acceleration, whether or not to enable recording of the data”).” 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiribayashi in view of Jeftic-Stojanovski so that 
the controller will causes the recording part to record accelerations values (signals) of the sensors when predetermined conditions are satisfied. By combining the teachings of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863